 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   STEVEN VLASICH,                           Case No. 1:13-cv-00326-LJO-EPG (PC)

12                    Plaintiff,               ORDER THAT INMATE PERRY ROBERT
                                               AVILA IS NO LONGER NEEDED AS A
13         v.                                  WITNESS IN THESE PROCEEDINGS, AND
                                               THE WRIT OF HABEAS CORPUS AD
14   DR. C. NAREDDY and DR. O.                 TESTIFICANDUM IF DISCHARGED
     BEREGOVSKAYA,
15
                      Defendants.
16

17
                 A jury trial in this matter commenced on February 26, 2019, inmate Perry Robert
18
     Avila, Inmate CDC #K-89657, is no longer needed by the Court as a witness in these
19
     proceedings, and the writ of habeas corpus ad testificandum as to this inmate is HEREBY
20
     DISCHARGED.
21

22   IT IS SO ORDERED.
23
        Dated:   February 26, 2019                    /s/ Lawrence J. O’Neill _____
24                                             UNITED STATES CHIEF DISTRICT JUDGE
25

26
27

28
                                                 1
